Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 5/10/2022, which was received 8/9/2022. Acknowledgement is made to the amendment to claims 21,28,35,42.. Applicant’s amendment and remarks have been carefully considered, but was not persuasive in regards to the USC 101 rejection which are restated below. In regards to the USC 103 rejection the amendment was not persuasive, therefor, the previous rejection is restated below modified as necessitated by amendment follows:  
	Applicant does not adequately traverse the USC 101 rejection which is restated below.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, listed as claiming priority in PALM except application 16/357,241, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. The other applications with the exception of 16/357,241 do not adequately disclose “determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units”. The ‘827 Patent further does not teach “determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data: determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub; receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub”.

For purposes of priority the examiner will consider the priority to be March 18, 2019, which is the priority of application 16/357,241.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21. (New) A method, comprising:
receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations;
determining one or more virtual hubs based on the destination location data, wherein the one or more virtual hubs are configured for use by one or more transportation vehicles;
and
providing a toll capacity exchange for one or more toll capacity units based on the one or more virtual hubs, wherein:
the one or more toll capacity units correspond to one or more  predetermined spaces disposed within the one or more virtual hubs, wherein the one or more predetermined spaces are subject to one or more tolls; and
the toll capacity exchange corresponds to market depth data, the market depth
data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more toll capacity units.
            16/397,685
21. (Currently Amended) A method, comprising:
receiving origin location data and destination location data from a plurality of users,
wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the
destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determining a plurality of virtual hub routes based on the plurality of virtual hubs,
wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receiving parking attribute data from the plurality of users, wherein the parking
attribute data corresponds to one or more attributes of available parking from the plurality
of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a parking exchange for one or more parking units based on the
plurality of virtual hub routes and the parking attribute data, wherein the one or more
parking units correspond to the available parking from the plurality of users for purchase
between the respective origin virtual hub and the respective destination virtual hub,
wherein the parking exchange corresponds to market depth data, the market depth data
comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units.
          16/359,841
receiving origin location data and destination location data from a plurality of users,
wherein the origin location data corresponds to geographic origins and the destination
location data corresponds to geographic destinations;
determining a plurality of virtual hubs based on the origin location data and the
destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:
determining a plurality of virtual hub routes based on the plurality of virtual hubs,
wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective
destination virtual hub;
receiving tutoring attribute data from the plurality of users, wherein the tutoring attribute data corresponds to one or more attributes of available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
determining a tutoring exchange for one or more tutoring units based on the plurality of virtual hub routes and the tutoring attribute data, wherein the one or more tutoring units correspond to the available tutoring from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub.

                                                                    
Claims 21-23,27-30,34-37 and 41-44 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims  21-23,27-30,34-37 of copending Application No. 16397685 and claims  21-40 of copending Application No. 17082254. Although the claims at issue are not identical, they are not patentably distinct from each other because basically the claims differentiated by the product or service that is delivered by the application’s claims as the specification are virtually the same except for the terms “Tutoring units” in 16397685, “toll capacity units” in 17/082,254 and “Parking units” in the instant application being interchanged in the applications.
This is a provisional nonstatutory double patenting rejection.


 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-23,27-30,34-37,41-44 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 21 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:

21. (Currently Amended) A method, comprising:

receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:

storing virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server,

determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;

receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the parking attribute data provides substitutability between first and second parking units of one or more parking units; 

determining a parking exchange for the one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub,


wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units; and storing the parking exchange on a second database server.


Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the there is an parking exchange, virtual hubs and virtual hub routes, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, determining and transmitting” in the context of this claim encompasses advertising, and marketing or sales activities.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
21. (Currently Amended) A method, comprising:

receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;

determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data:

storing virtual hub location data corresponding to the one or more origin virtual hubs and the one or more destination virtual hubs on a first database server,

determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;

receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub, wherein the parking attribute data provides substitutability between first and second parking units of one or more parking units; and

determining a parking exchange for the one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub,


wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units; and storing the parking exchange on a second database server.

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 21 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of parking exchange, virtual hubs and virtual hub routes, are recited at a high-level of generality (i.e., as generic hubs used in an exchange performing a generic function of transmitting and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (virtually assembling hubs in an exchange and storing data in a server).  For example, stating that the hubs are virtual and a are used in a parking exchange, only generally links the commercial interactions and management of relationships or interactions between people to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 21 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 21 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
receiving or transmitting data over a network (e.g. receives data from bidder and presents information related to and auction) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. storing data and making determinations based on the data) see Versata, OIP Techs
see West View Research LLC v Audi AG

Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 21 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 28 and 35 are a system and computer-readable medium respectively  reciting similar functions as claim 21, and does not qualify as eligible subject matter for similar reasons.  
Claims 22,23,27,29,30,34,36,37,41-44 are dependencies of claims 21,28 and 35. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof.
wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof.
wherein the origin location data and destination location data correspond to global positioning system (GPS) coordinate data.
generating a forward commodity contract between a first user and the second user of the plurality of users based on the received parking attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between first and second parking units of the one or more parking units and wherein the first and second parking units comprise a uniform specification.
wherein the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data.
wherein the parking exchange comprises a market exchange for the one or more parking units, wherein the one or more parking units comprises one or more commodity contract specifications.


Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 27,35-37, 41,43 are rejected under 35 U.S.C. 103 as being unpatentable over Jamail (US PG PUB 20180365598) in view of Beaurepaire et al. (US PG PUB 20200173808) and further in view of Aizenbud (WO 2015059691).

In regards to claim 21, Jamail teaches a method, comprising: receiving origin location data and destination location data from a plurality of users over a wireless or wired communication network (Beaurepaire, FIG 2, wireless network to internet)wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations (Jamail, para 0007, using the electronic management system the user may list their origin parking space for geographic search by a user looking for parking in the origin area. Likewise a host in the destination area lists their available parking spots so a hub may be created around a destination for selection by the user);
Jamail teaches an origin location and a destination location with virtual hubs that are arranged around a location, but does not specifically mention that there are plurality of virtual hubs that are along a corridor between the origin and destination. Beaurepaire teaches determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data (Beaurepaire, para 0066, FIG 8, claim 1, “providing parking recommendations to a user, the system comprising: at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to: determine relative positions between a plurality of shared vehicles in vicinity of at least one parking location; cluster at least two shared vehicles from the plurality of shared vehicles into one or more mobility hubs based on a predefined criteria and the determined relative positions between the plurality of shared vehicles; rank the one or more mobility hubs based on one or more hub rating parameters; and control an output interface to output parking recommendation data to the user for the at least one parking location, based on the ranking of the one or more mobility hubs”, (Beaurepaire, claim 1). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in Jamail, determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data as is taught by Beaurepaire, since this will allow the user to pick up products along the route efficiently by assuring that a parking space is available when they arrive a location along the determined corridor between the origin and destination. 
Storing virtual hub location data corresponding to the one or more origin virtual hub and the one or more destination virtual hubs on a first database server (Beaurepaire, mapping platform stores data);
determining a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub (Beaurepaire. FIG 8, para 0066, “intermodal navigation route computed by the mapping platform 106 to a destination of a user via mobility hubs comprising clustered shared vehicles, in accordance with an example embodiment. Consider an example where a user starts from a starting point S and intends to reach a destination D. The user employs the system 200 to navigate from the starting point S to the destination D. The mapping platform 106 of the system 200 may be configured to determine relative positions of shared vehicles operated by different shared vehicle service providers and cluster the shared vehicles into mobility hubs, for example, A, B, and C based on the personalized criteria of the user as exemplarily illustrated. Also, assume the mobility hub C has a lower ranking due higher percentage of faulty shared vehicles compared to the mobility hubs A and B. Consider the user prefers bikes and cars in different segments of the route towards the destination and the user prefers cars from RNT cars service provider over ABC cars service providers. Considering the user also prefers bikes over scooters and XYZ bikes service providers over POP bikes service providers, the mapping platform 106, based on the personalized criteria of the user and similar users, may cluster more bikes of XYZ bikes service provider in the mobility hub A. The mapping platform 106 may not include the car of ABC car service provider in mobility hub even if the car of ABC car service provider is available in the vicinity of the mobility hub A considering the preference of the user. The mapping platform 106 guides the user to use his/her car from the starting point S till a parking location in the vicinity of the mobility hub A. The mapping platform 106 provides parking recommendations to park the car in the vicinity of the mobility hub A. The user is allowed to make a reservation of a bike of, for example, XYZ bikes service provider at the mobility hub A. The mapping platform 106, based on dynamic conditions towards the destination of the users and in the vicinity of the mobility hubs A, B, and C, computes a navigation route using the bike from XYZ bikes service provider towards the mobility hub B, avoiding commute towards the mobility hub C based on the ranking of the mobility hub C. In the vicinity of the mobility hub B, the mapping platform 106 provides parking recommendations to park the bike. At the mobility hub B, the user is allowed to make a reservation for a car from RNT cars service providers. From the mobility hub B, the mapping platform 106 may suggest a static and a dynamic navigation route towards the destination D based on traffic conditions enroute to the destination D. The intermodal navigation route suggested by the mapping platform 106 reduces travel time of the user to the destination D from the starting point S using the shared vehicles at mobility hubs A and B by avoiding traffic and wastage of time in parking of the shared vehicles en-route”).
receiving parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Beaurepaire, para 0006, multiple mobility hubs have parking availability a multiple locations along a route to the users destination including the origin); 
wherein the parking attribute data provides substitutability between first and second parking units of one or more parking units Jamail, para 0013, “property owners (hosts) may be able to easily list their unused, private parking spaces and users (drivers) may be able to easily reserve and pay in advance for these parking spaces. Embodiments may provide an automated marketplace for locating and rental of parking spaces in transactions between hosts and drivers, with reduction of difficulties and transaction costs”;
determining a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub (Jamail, para 0065, Fig 6, “automated electronic management of parking space rental transactions in a marketplace for parking space rentals over a distributed communications network, in an embodiment. System 900 may include parking space rental management server 902 in communication with a plurality of driver wireless devices. System 900 may include user account creation module 904 for creating user accounts. System 900 may include driver account creation module 906 for creating driver accounts. System 900 may include matching module 908 for matching parking spots identified by a search with driver requests for parking spot rentals. System 900 may include a payment module 910 for receiving payments from drivers and making payments to users who are renting parking spots to the drivers. System 900 may include reservation module 912 for reserving parking spots which have been rented by drivers. System 900 may include parking spot management module 916 for managing the inventory and status of parking spots, requests for parking spots by drivers, and other aspects of transactions and. recording the status of parking spots in inventory. System 900 may include extension/overstay module 914 for managing extensions and. overstay fees for parking spots where rentals have expired”).
The combination of Jamel and Beaurepaire teach renting spaces through listing in various locations, but does not specifically mention wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. Aizenbud teaches wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units (Aizenbud, FIG 3). It would have been obvious to a person having ordinary skill in the art at the time of the invention to include in the combination of Jamel and Beaurepaire, because in many cases, a driver that did not find a parking spot would give up and prefer to search for a paid parking spot instead of spending more time searching for free or cheap parking (Aizenbud, para 0004);
Storing the parking exchange on a second database server (Beaurepaire, FIG 2, mapping platform stores data that is used at second database 210 “services platform”).

In regards to claim 22, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (Jamail, para 0016, “Host users may input listing information such as: the geographic location or address of listed parking spaces, number of available parking spaces at a location or address, types of spaces such as covered/uncovered, sizes of spaces, pricing/rates, and hours when parking spaces are available”).

In regards to claim 22, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (Jamail, para 0016, covered, uncovered parking space).

In regards to claim 27, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs (Beaurepaire, FIG 8, multiple hubs are located along the route to the location from the origin).

In regards to claim 35, the combination of Jamail, Beaurepaire and Aizenbud teach non-transitory computer-readable medium having stored thereon a plurality of computer-executable instructions which, when executed by a computer, cause the computer to:
receive origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
Storing virtual hub location data corresponding to the one or more origin virtual hub and the one or more destination virtual hubs on a first database server;

determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
wherein the parking attribute data provides substitutability between first and second parking units of one or more parking units;

determine a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units
storing the parking exchange on a second database server.
.  (see response to claim 21).

In regards to claim 36, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (see response to claim 22).

In regards to claim 37, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (see response to claim 23).

In regards to claim 41, the combination of Jamail, Beaurepaire, and Aizenbud teach wherein the origin location data and destination location data correspond to global positioning system (GPS) coordinate data (Beaurepaire, para 0043, “Parking assistance systems, for example, ParkNav® of AI Incube Inc. or Parkopedia® of ETCM Ltd., provide parking availability prediction services. The parking assistance systems may employ prediction models to render predictions on availability of parking spots for each link within a geographical area. The data communication module 302 may also receive parking spot availability data at a point in time on querying the parking assistance systems via an API. The data communication module 302 may receive number of shared vehicles available in a service area at a point in time from the shared vehicle service providers. The position determination module 306 embodied in the processor 304 may determine relative positions between the shared vehicles in the vicinity of at least one parking location, that is, an on-street parking spot or an off-street parking spots using the sensor data received from the shared vehicle service providers and parking availability data from the parking assistance systems. The position determination module 306 computes the relative positions between the vehicle 202, personal vehicle or shared vehicle of the user and other shared vehicles and the relative positions between the shared vehicles and parking spots using the location data of the shared vehicles and the parking spots. The position determination module 306 may determine the relative positions of the shared vehicles using beacons, GPS co-ordinates of the shared vehicles, etc. The positions and availability of the shared vehicles are obtained from the shared vehicle service providers through their own APIs, as the shared vehicles report their locations and the shared vehicle service providers manage availability of the shared vehicles. The position determination module 306 may select a set of relevant shared vehicles from the shared vehicles in the vicinity, within a predetermined or user defined range, to on-street parking facilities or off-street parking facilities that are marked available by a parking assistance system. The position determination module 306 may determine a distance of the selected set of shared vehicles from a next available parking position”).

In regards to claim 43, the combination of Jamail, Beaurepaire and Aizenbud teach wherein the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data ((Beaurepaire, para 0043, and FIG 8, hubs A,B and C are geolocated).

Claims 28-30, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jamail (US PG PUB 20180365598) in view of Beaurepaire et al. (US PG PUB 20200173808) in view of Aizenbud (WO 2015059691) and further in view of Chaudhary (US PG PUB 20190160958).

In regards to claim 28, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach a computing system, comprising: one or more processors; and one or more memory comprising program instructions executable by the one or more processors to:
receive origin location data and destination location data from a plurality of users over a wireless or wired communication network, wherein the origin location data corresponds to geographic origins and the destination location data corresponds to geographic destinations;
Storing virtual hub location data corresponding to the one or more origin virtual hub and the one or more destination virtual hubs on a first database server;
determine a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data;
determine a plurality of virtual hub routes based on the plurality of virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub;
receive parking attribute data from the plurality of users, wherein the parking attribute data corresponds to one or more attributes of available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub; and
wherein the parking attribute data provides substitutability between first and second parking units of one or more parking units;

determine a parking exchange for one or more parking units based on the plurality of virtual hub routes and the parking attribute data, wherein the one or more parking units correspond to the available parking from the plurality of users for purchase between the respective origin virtual hub and the respective destination virtual hub;  
wherein the parking exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices provided by the plurality of users for the one or more parking units. (see response to claim 21);
The combination of Jamail, Beaurepaire and Aizenbud teach awarding a bidder a parking unit from a plurality of parking units in advance of the parking event through a parking exchange, but applicant may argue that the combination does not does not specifically mention wherein the parking exchange comprises one or more commodity contract specifications. However, Chaudhary teaches wherein the parking exchange comprises one or more commodity contract specifications (Chaudhary, para 0024, “each proposed agenda may include pricing information generated by a price and contract manager 28. Pricing information for each charging operation may be based on pricing rules established by each station 32, rules for the entire network, or any other way. In one illustrative embodiment, a bidding platform may be provided to allow multiple EV operators to bid on a charging operation. In this manner, charging stations 32 experiencing higher demand or along more preferred routes can obtain a premium price. This also allows EV operators to balance cost and travel time. Note that due to the fluid nature of the supply and demand, the availability and pricing of presented scheduling options may change quite rapidly as EVs 13 fill up the schedule during busy time periods. Regardless, once an agenda and price is “accepted” by an EV 13, the price and contract manager 28 creates a binding contract, guaranteeing the EV 13 a charging window at each station specified in the selected agenda”). It would have been obvious to a person having ordinary skill in the art a the time of the invention to include in the combination Jamail, Beaurepaire and Aizenbud wherein the parking exchange comprises one or more commodity contract specifications as is taught by Chaudhary since this will allow for a contract to be established between the buyer and seller and no delays for securing the space will be encountered if the buyer shows up at the agreed upon time and place.
storing the parking exchange on a second database server.

In regards to claim 29, the combination of Jamail, Beaurepaire, Aizenbud and Chaudhary teach wherein the parking attribute data comprises parking type, purchase price, parking availability, parking location, or combinations thereof (see response to claim 22).

In regards to claim 30, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach wherein the available parking comprises open air lot parking, covered lot parking, assigned parking, street parking, handicapped parking, private home parking, private garage parking, parking with access to electrical charging, large vehicle parking, truck parking, car parking, or combinations thereof (see response to claim 23).

In regards to claim 34, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach wherein the respective virtual hub route comprises one or more additional locations along the geographic route, wherein the one or more additional locations correspond to one or more additional virtual hubs.

In regards to claim 42, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach generating a forward commodity contract between a first user and the second user of the plurality of users based on the received parking attribute data, wherein the forward commodity contract comprises one or more conditional attributes to provide substitutability between first and second parking units of the one or more parking units and wherein the first and second parking units comprise a uniform specification (see response to claim 28 and Jamail para 0013, “property owners (hosts) may be able to easily list their unused, private parking spaces and users (drivers) may be able to easily reserve and pay in advance for these parking spaces. Embodiments may provide an automated marketplace for locating and rental of parking spaces in transactions between hosts and drivers, with reduction of difficulties and transaction costs”).

In regards to claim 42, the combination of Jamail, Beaurepaire Aizenbud and Chaudhary teach wherein the parking exchange comprises a market exchange for the one or more parking units, wherein the one or more parking units comprises one or more commodity contract specifications (see response to claim 28).


Response to USC 101 Arguments
Step 2A, Prong 1:

Applicant argues that the feature “determining or storing a parking exchange for the one or more parking units based on a plurality of virtual bub routs and parking attribute data” do not fall into the group “Certain methods of organizing human behavior”. The examiner disagrees and notes that the feature clearly is related to sales of parking spaces in a sales environment, thus the feature may be categorized as “Certain methods of organizing human behavior”.

Applicant argues that the combination of steps are not abstract and cannot be performed other than by a machine. The examiner disagrees and notes that the steps can clearly be done without the aid of a computer and that the claims amount to nothing more than instructions to apply the abstract idea to well known generic computer capabilities and therefore, does not render the abstract idea eligible (see MPEP 2106.05(f).

Step 2A, Prong 1:
Applicant argues on page 11 that the invention is directed to “…the determination and storage of data on a parking exchange”. The examiner disagrees and directs applicant’s attention to MPEP 2106.05 (a) TLI communications “Gathering and analyzing information using conventional techniques is not sufficient to show improvement to technology.

Applicant argues that “specific derived steps performed to carry out the inventive aspects as claimed, and that such concepts only exist due to the particular technical implementation including: receiving of location data from a user, the determination of virtual hubs, the storage of virtual hub location data, as well as the determination of one or more virtual hub routes. Furthermore, such claimed limitations cannot be performed by one or more individuals and would inherently require specific machine  implementation for operation”. The examiner disagrees and notes there is no technical improvement and the steps can be done by hand. Applicant’s specification does not state that these steps create a technical improvement and the examiner notes that collecting data representative or hub grouping, storing the data and determining routes are clearly steps that can be performed by a human without the use of a computer. 

Applicant argues that “In addition, Applicant submits that dependent claim 41 and 43 further recite, respectively, the origin location data destination location data correspond to global positioning system (GPS) coordinate data and the respective first and second virtual hubs are formed based on global positioning system (GPS) coordinate data. The examiner disagrees and notes that the claim is merely using well understood means to collect data that is arrange into a cluster, therefore, the claim does noes not aid in overcoming the USC 101 rejection.

Applicant respectfully asserts that the operation of the inventive computer system
(and related methodology) in combination with data received and stored on different database servers and the utilization of a global positioning system (in claim 41 and 43) clearly cannot be characterized as “certain method of organizing human activity” including a commercial or legal interaction. Moreover, such steps as recited in claims 21, 28, and 35 encompass far more than other enumerated groupings of abstract ideas. The examiner disagrees and directs applicant’s attention to the discussion of “certain method of organizing human activity” and how the claimed invention is merely collecting information to arrive at a sales opportunity.

Step 2A prong 2:
Applicant argues that the claims provide and improvement to other technology or technical filed by providing price time priority queue for transformed parking units (specification paragraph 0002). The examiner disagrees and notes that applicant’s own speciation in para 0002, indicates that such providing price time priority queue for transformed sales units was well understood i.e. “It is a well-known fact that transparent open access markets create the lowest price for a good or service with fungible characteristics such as occurred in airlines, telecom and electricity markets (Pentland, W., “After decades of doubt, deregulation delivers lower _ electricity prices.”, October 13, 2013, https:/Awww.forbes.com/sites/williampentland/201 3/10/13/after-decades-of-doubt-deregulation-delivers-lower-electricity-prices/#710fb94b1d13)”.

Applicant argues that the claims add meaningful limitations beyond the general use of a judicial exception, but does not point out which particular limitations are meaningful. The examiner suggests that applicant specifically argue which limitations are meaningful and go beyond the use of a judicial exception.

Applicant argues there is a particular machine that is integral to the claim in the storing of data in multiple databases, substituting parking units determining a parking exchange based on the attributes pf the parking unit and the route to be taken along with the use of wired or wireless network. The examiner disagrees and notes that using generic technology such as wired and wireless networks were well understood, routine and conventional techniques (See MPEP 2106.05(d) receiving or transmitting data over a network was found to be extra solution activity, TLI Communications, OIP Tech, Buysafe).

Step 2B:
Applicant argues that storing of data in multiple databases, substituting parking units determining a parking exchange based on the attributes of the parking unit and the route to be taken along with the use of wired or wireless network adds significantly more. The examiner disagrees and notes that using generic technology such as wired and wireless networks were well understood, routine and conventional techniques (See MPEP 2106.05(d) receiving or transmitting data over a network was found to be extra solution activity, TLI Communications, OIP Tech, Buysafe)

Applicant argues”… it is not “well-understood, routine, conventional activity” to determine and use a parking exchange that is stored on a different server than virtual hub location data, as well as the transmission of various data over a wired or wireless communication network in the manner recited in claims 21, 28, and 35”. The examiner disagrees and notes that using generic technology such as wired and wireless networks were well understood, routine and conventional techniques (See MPEP 2106.05(d) receiving or transmitting data over a network was found to be extra solution activity, TLI Communications, OIP Tech, Buysafe).

Response to USC 103 Arguments
Applicant argues that the combination of the features of Jamail, Beaurepaire, Aizenbud and Chaudhary does not teach an exchange. The examiner disagrees  and notes that applicant’s specification para 124 states “A transformed parking community linked parking transportation unit represents space which may be filled by a person or a package. Further the forward transformed parking community linked parking transportation unit market auction 3215 overlay may be a layer on traditional GPS map routing software as an alternative to time based routing. The forward parking community linked parking transportation unit market specification such as “Basic” 3235, 3240 or “Intermediate” 3245, 3250 or “Premium” 3255, 3260 may also have a plurality of other characteristics or levels which form the basis of a fungible contract or substitutable contract between users which is exchangeable with the same terms and conditions if one user is unable to fulfil their contract obligations for the transformed parking community linked parking transportation unit. In some embodiments, the navigation mode 3291 may move the user to turn by turn directions along the price based navigation parking community linked route 3295”. Based on this explanation the examiner understands the exchange to be any platform/marketplace that identifies objects in a manner where they can be substitutable exchange as they represent exchangeable items. With this understanding the examiner provides at least the following:
Beaurepaire para 0061, “ the mapping platform 106 lists the ranks of the mobility hubs and intelligently suggests different intermodal navigation routes between the mobility hubs towards the destination of the user. The user is allowed to select the best suitable intermodal navigation route from the list. The mobility hubs may also include autonomous vehicles along with the shared vehicles driven by the users”.
Jamail, para 0043 “System 100 may include a listings management module 230. The listings management module 230 may provide a listing management input prompt. The listings management module 230 may receive listing management input in relation to the listing management input prompt. The listings management module 230 may provide a listing creation input prompt. The listings management module 230 may receive listing creation input in relation to the listing creation prompt. The listings management module 230 may process the listing creation input to provide listing creation information in relation to a host identifier. The listings management module 230 may process the listing management input to provide listing management information in relation to a host identifier. The listing management information may be associated in a listing management information hierarchy as follows: a listing group identifier in relation to a common listing address, a listing group type identifier in relation to a common listing group identifier, and a listing space identifier defined in relation to a common listing group type identifier. It will be understood that such a listing space identifier may uniquely identify a listing, i.e., a unique listing for a particularly identified parking space that the related host user, i.e. the property owner or third party parking rental manager identified as having control and authority to rent out the parking space during a period of time, has made available for rental. It will be understood that such a listing group type identifier may identify a group of listings or parking spaces at a common address that share a common parking space attribute such as, for example, size of the parking space, condition such as covered, condition such as uncovered, condition such as indoor space, condition such as outdoor space, condition such as directly condition such as garage off street level, condition such as limited access due to vertical clearance. It will be further understood that a listing group type identifier for size of parking space may be identified in a manner such as, for example, compact size, mid-sized, small SUV size, large SUV size, oversized. It will be understood that another module, such as a space finding module 240, may process listing information in relation to listing group type identifier for size to provide information for a drivers, such as drivers of compact cars, of listings for parking spaces of multiple sizes, such, as spaces of corresponding size and larger size”.
Chaudhary, FIG 4, each station defines available objects so that the objects may be exchanged for prices offered by buyers willing to purchase the capacity.
Aizenbud, para 0022, “a driver that is searching for parking to participate in an auction for parking. The participation may be performed using a mobile device of the driver. A list of active relevant auctions may be retrieved, such as from a server. The relevant auctions may be auctions in which the driver may participate. The relevant auctions may be auctions for spots in a proximity of the location of the driver, auctions for spots that are within some threshold distance measurement from the current location of the driver, or the like. In some cases, the relevant auctions may be auctions that are also in proximity to the target destination of the driver, such as within a threshold walking distance to the target destination. The threshold walking distance may be pre-defined by the driver, by the system, or the like. In some cases, in case there are no relevant active auctions, the definition of "proximity" may be modified and the search may be increased for greater distances -walking distance, driving distance, or both. [0023] A bid may be provided to one or more active auction. In some exemplary embodiments, the mobile device may provide the bid automatically, such as selecting an auction to bid on based on predetermined rules, and defining proposed compensation based on predetermined rules. The proposed compensation may be determined as a function of the driving distance from the current location to the parking spot, the walking distance from the parking spot to the target destination, combination thereof, or the like. Additionally or alternatively, the driver may be presented with the list of active auctions to select from and the driver may manually provide a bid to one or more auctions”.
It is clear from the excerpts sited above that the combination of Jamail, Beaurepaire, Aizenbud and Chaudhary does teach an exchange where various parking objects are structured in a way that they can be bid on in a substitutable manner (i.e. homogeneous/uniform product specification).

Applicant argues that the combination of the features of Jamail, teaches away from an exchange. The examiner disagrees and directs applicant attention to at least Jamail, para 0013, “property owners (hosts) may be able to easily list their unused, private parking spaces and users (drivers) may be able to easily reserve and pay in advance for these parking spaces. Embodiments may provide an automated marketplace for locating and rental of parking spaces in transactions between hosts and drivers, with reduction of difficulties and transaction costs”. Jamail clearly does teach an exchange where various parking objects are structured in a way that they can be bid on in a substitutable manner (i.e. homogeneous/uniform product specification) and therefore, does not teach away from the objective to “transform a parking unit to a homogenous/uniform product specification) such that the parking unit may be substitutable or fungible, and allow for trading on the parking exchange. In fact, as Jamail clearly describes an electronic management system” (page 20 of applicant’s remarks).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/Primary Examiner, Art Unit 3625